Cold, Ch. J.
The answer denies every material allegation of the petition. The affidavits contained in the transcript tend quite as strongly to support the answer as the petition. The question rests largely upon what was the parol agreement between counsel. The agreement, as alleged by plaintiffs, is directly denied by defendants, while the affidavits of plaintiffs state the “understanding” of it, and not its precise language. Besides, there is no averment or showing by plaintiffs, that, but for the alleged agreement, they would have been present and attended to the case. Further than this, it does not appear but that plaintiffs may renew their original suit without any prejudice from the dismissal, and thereby have the entire merits of the controversy settled.
Affirmed.